Citation Nr: 0004752	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  93-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an increased evaluation for the post-
operative residuals of lumbar disc disease, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, private attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was granted for post-operative residuals of 
hemilaminectomy (L5-S1), with assignment of an evaluation of 
20 percent disabling.  The veteran has indicated his 
disagreement with the assigned evaluation.  During the 
pendency of this claim, the veteran relocated to Florida, and 
the St. Petersburg RO has jurisdiction over the claims on 
appeal.  

This appeal also comes before the Board from an October 1995 
rating decision of the St. Petersburg RO, in which 
entitlement to individual unemployability was denied, and 
from an August 1997 rating decision in which service 
connection was denied for hypothyroidism.  


REMAND

Having reviewed the record, the Board is of the opinion that 
the claims on appeal must be returned to the RO in order to 
ensure compliance with due process considerations.  
Specifically, the Board has construed a September 1997 
statement from the veteran as a timely filed substantive 
appeal with regard to the issue of service connection for 
hypothyroidism.  Therefore, the veteran has perfected an 
appeal as to this issue and the Board has accepted 
jurisdiction thereof.  

However, the record indicates that the most recent of 
Statement of the Case regarding the claim for service 
connection for hypothyroidism was issued in August 1997, and 
since that time additional pertinent medical evidence, 
including VA outpatient treatment records dated in 1998 and 
1999 and records compiled in conjunction with the veteran's 
claim for Social Security disability benefits, has been 
associated with the claims folder.  In light thereof, this 
claim is being returned to the RO so that an appropriate 
Supplemental Statement of the Case may be issued with 
consideration of all the evidence currently of record, as 
required by 38 C.F.R. § 19.31 (1999).  

With regard to the claims for an increased evaluation for 
post-operative residuals of lumbar disc disease and for a 
total rating based on individual unemployability, the record 
indicates that additional evidence, including the report of a 
July 1998 neurological consultation (conducted at the request 
of the VA examiner) and the report of a July 1998 MRI, was 
received at the Board in January 2000.  This evidence was not 
discussed in the most recent Supplemental Statement of the 
Case (issued in October 1999), with regard to these claims 
and there is no record that it has been considered by the RO 
in any prior rating decision or Statement of the Case.  

This additional evidence is pertinent to the veteran's claims 
for an increased evaluation for his back disability and for a 
total rating based on individual unemployability, as it 
represents the medical evidence and objective findings from 
the most recent VA examination.  Prior to adjudication on 
appeal, therefore, the agency of original jurisdiction must 
first review this evidence in conjunction with the veteran's 
claims via the issuance of a Supplemental Statement of the 
Case in accordance with 38 C.F.R. § 20.1304 (c) (1999), as 
there is no record of written waiver of procedural 
requirements.  

Accordingly, these claims are REMANDED for the following 
actions:

The RO should issue an appropriate 
Supplemental Statement of the Case (SSOC) 
with regard to the following claims: an 
increased evaluation for post-operative 
residuals of lumbar disc disease, 
currently evaluated as 20 percent 
disabling; for entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disability; and for service connection 
for hypothyroidism.  The SSOC should 
include discussion and consideration of 
all of the evidence which is currently of 
record, and copies should be provided to 
the veteran and his representative.  
Thereafter, these claims should be 
returned to the Board for further review, 
as appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




